-l>L»J

\OOO\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:18-cv-00748-JLR Decument 83 Fi!ed 04/09/19 Page 1 01‘4

THE HONORABLE JAMES ROBART

UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF WASHINGTON

AT SEATTLE

WILLIAM CLAYTON and JILL CLAYTON,
Husband and Wife,

Plaintiffs,
V.

AIR & LIQUID SYSTEMS CORPORATION,
et al.,

Defendants.

 

Case No. 2:18-cV-00748-JLR

STIPULATION AND ORDER OF
DISlV[lSSAL WITH PREJUDICE OF
DEFENDANT WARRREN PUMPS,
LLC ONLY

Clerk ’s fiction Requz`red

STIPULATION

Plaintiffs and \Defendant Warren Pumps, LLC stipulate and agree that the Court dismiss

Plaintiffs’ claims and causes of action against Warren Pumps, LLC only With prejudice and

Without costs to any party, reserving to Plaintiffs all claims against other parties

Dated; ' 04/09/2019

BERGMAN DRAPER OSLUND PLLC

s/chesscz F. Oslund
Vanessa Firnhaber Oslund, WSBA #3 8252
Vanessa@bergmanlegal.ccm
Of Attorneys for Plaintiffs

 

l - STIPULATION AND ORDER OF DISMISSAL WITH PREIUDICE OF

DEFENDANT WARRREN PUMPS, LLC ONLY

Dated: 04/09/2019

RIZZ() MATTLNGLY BOSWORTH PC

S/Allen Emm‘
Allen Eraut, WSBA #3 094()

aeraut@rizzopc.com
Attorney for Warren Pumps, LLC

R$ZZU MATT|NGLY EQEWLJNTH PIJ

1300 S‘W Sixth Avenne
Suit~: 330
Porfland OR 9720`£
'1`1503.'2.29.1819 F: 503.229.0630

 

 

L)Jl\)

10
11
12
13
14
15
16
17
18
19

20
21
22
23
24
25
26

Case 2:18-cv-OO748-JLR Document 83 Fi!ed 04/09/19 Page 2 of 4

oRDER 0F DISMISSAL
THIS l\/_[ATTER having come on regularly before the undersigned Judge of the above-
entitled Court, upon stipulation between Plaintiffs and Defendant Warren Pumps, LLC, through
their respective and duly authorized attorneys, the Court having been fully advised and finding no
just reason for delay, it is noW, therefore,
ADJUDGED, ORDERED AND DECREED, that Plaintiffs’ claims and causes of action
against Warren Pumps, LLC only, are DISl\/IISSED With prejudice and Without costs to any party,

reserving to Plaintiffs all claims against other parties

<<§>4\@ ass \011~ atth own moral

 

 

Presented by:
RIZZO MATTINGLY BOSWORTH PC

S/Allen Ercmt
Allen E. Eraut, WSB# 30940
aeraut@rizzopc.com
1300 SW Sixth Avenue, Suite 330
Portland, Oregon 97201
Telephone: 503-229-1819
Fax: 503-229-0630
Attorneys for Warren Pumps, LLC

2 - STlPULATlON AND ORDER OF DISMISSAL W`[TH PREJUDICE OF R?ZZQ MATT*NGMY EC"=`=WURTH PC-

DEFENDANT WARRREN PUMPS, LLC ONLY 1300 SW Sixth A‘venue
Suite 330
Portland. OR 97201
l`: 503.229.1819 F: 503.229,0630

 

 

